Title: From Thomas Jefferson to Burrill Carnes, 15 February 1789
From: Jefferson, Thomas
To: Carnes, Burrill



Sir
Paris Feb. 15. 1789.

I am now to acknolege the receipt of your favors of Jan. 23. Feb. 9. and 10. Your departure for America so soon, puzzles me as to the finishing the affair of Schweighauser and Dobrée in which I could have reposed myself on you. It remains that I ask you to recommend some person who may be perfectly relied on in that business. In fact it is probably the only one I shall have occasion to trouble them with before my own departure for America which I expect to take place in May, and I fix my return to Paris in December. While I ask your recommendation of a person to finish Dobrée’s business with fidelity, I must ask your secrecy on the subject of that very business, so as not to name it at all even to the person you shall recommend.
With respect to the distressed American who needs 140₶. to enable him to return to America, I have no authority to apply any public monies to that purpose, and the calls of that nature are so numerous that I am obliged to refuse myself to them in my private capacity. As to Captain Newell’s case, you are sensible that being in the channel of the laws of the land, to ask a special order from government would expose us in reciprocity to like demands from them in America, to which our laws would never permit us to accede. Speaking conscientiously, we must say it is wrong in any government to interrupt the regular course of justice. A minister has no right to intermeddle in a private suit but when the laws of the country have been palpably perverted to the prejudice of his countryman.
When you shall be so kind as to recommend to me a correspondent in your port during your absence, I will ask the favour of you also to give me some idea of the time you expect to return. I have the honor, after wishing you pleasant & prosperous voyages, to assure you of the esteem & attachment with which I am Sir Your most obedt. humble servt.,

Th: Jefferson

